Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2, 8-9, and 15-16 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Kim et al. (US 2015/0088518 A1).
Regarding Claims 1, 8, and 15, Kim discloses an apparatus for controlling a device (¶43 and ¶89, a voice recognition capable device functioning as a main device / server), comprising: 
a processor (¶44, system controller 101); and 
a memory configured to store processor-executable instructions (¶44 and ¶47, memory for storing software), wherein the processor is configured to: 
perform voice recognition on a received sound signal to obtain a voice recognition result (¶49, receive user voice input and perform voice recognition process on the audio data to interpret meaning of user’s voice input); 
determine one or more keywords using the voice recognition result (¶49, determine whether voice input included a voice command; ¶57, e.g., “volume up and temperature down”); 
determine a target intelligent device having attribute information matched with the one or more keywords from intelligent devices (¶52, each voice recognition capable device having an attribute relating to a functional capability that is available for controlling by a voice command), wherein relationships between the intelligent devices and attribute information of the intelligent devices are constructed in advance (¶55, an attribute refer to a specific voice command that is preset to be stored within a list of preset voice commands on a voice recognition capable device), and the attribute information characterizes a device operation provided by the intelligent device corresponding to the attribute information (¶53, when user announces a voice command for controlling a volume setting in the presence of television 210, mobile communication device 220, laptop computer 230, and refrigerator 240, television 210, device 220, and laptop 230 will process user’s voice command and identify volume feature as the attribute intended to be controlled by the voice command because only these devices are capable of supporting a volume setting attribute; ¶89, voice recognition handled by server / main device that thereafter transmit information data to all devices connected to the local network); and 
control the target intelligent device to perform an operation indicated by the voice recognition result (¶59, a voice recognition capable device recognizes voice command as intended for the voice recognition capable device; ¶60, system controller 101 will control the voice recognition capable device according to the instructions identified from the recognized voice command).
Further regarding claim 15, Kim discloses a non-transitory computer readable storage medium, wherein instructions stored in the non-transitory computer readable storage medium, when being executed by a processor, cause the processor to perform the method of claim 1 and functions of claim 8 (¶47).
Regarding claims 2, 9, and 16, Kim discloses wherein relationships between the intelligent devices and basic information of the intelligent devices are constructed in advance, the basic information comprises one or more of a name, an identifier, a type, a position and a characteristic of the intelligent device (¶53-54, a basic characteristic of television 210 when displaying a program is to support to a volume setting attribute), and the one or more keywords comprise a first keyword for characterizing an intention and a second keyword for characterizing basic information (¶53 and ¶57, e.g., “volume up” command where “volume” is identified as attribute (“volume adjusting feature” per ¶52) of a voice recognition capable device / television 210 and “up” corresponds to a basic characteristic of the volume adjusting feature (e.g., either adjust the volume up or adjust the volume down)), and the processor is further configured to: 
match the first keyword for characterizing the intention with attribute information corresponding to each of the intelligent devices (¶55, ¶59, and ¶73, determine whether identified voice command includes attribute information that is related to a voice recognition capable device by recognizing attributes voice commands correspond to a list of preset voice commands stored on the voice recognition capable device); 
in responsive to that the attribute information of at least two intelligent devices is matched with the first keyword for characterizing the intention, match the second keyword for characterizing basic information with the basic information of each of the at least two intelligent devices, and determine the intelligent device having the basic information matched with the second keyword for characterizing basic information as the target intelligent device (¶67, user voice command “volume up” is identified and the corresponding device attribute information will be identified as the volume feature that the user is attempting to control; i.e., the user is attempting to control a basic characteristic of “volume adjusting feature” per ¶52 to adjust the feature according to “up”; in view of ¶54, when user announced voice setting voice command (e.g., “volume up”) and the voice command is recognized as corresponding to volume attributes of television 210, mobile device 220, and laptop 230, determine that mobile device 220 and laptop 230 are not specifically running an application that requires a volume setting and that the television displaying a program is the only device to perform a volume setting control in response to user’s volume adjusting voice command “volume up”); and 
in responsive to that the attribute information of one intelligent device is matched with the first keyword for characterizing the intention, match the second keyword for characterizing basic information with the basic information of the one intelligent device, and determine the one intelligent device as the target intelligent device in responsive to that the second keyword for characterizing basic information is matched with the basic information of the one intelligent device (¶55 and ¶59, when user announces voice command “temperature down”, only refrigerator 240 will recognize the temperature setting voice command since television 210, mobile device 220, and laptop 230 do not support a temperature setting feature; e.g., refrigerator 240 determines “temperature” in “temperature down” corresponds to attribute information of refrigerator 240 and determine “down” to adjust temperature setting attribute / basic characteristics of refrigerator 240). 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 are rejected under 35 USC 103(a) as being unpatentable over Kim et al. (US 2015/0088518 A1) in view of Jeon et al. (US 2017/0103755 A1).
Regarding Claims 3, 10, and 17, Kim disclose wherein the processor is configured to: determine candidate intelligent devices having attribute information matched with the one or more keywords from the intelligent devices (¶52-53, determine attribute of voice recognition capable device (e.g., volume adjusting feature) and determine only television 210, mobile device 220, and laptop 230 may actually recognize the voice command as potentially being intended for it).
Kim does not disclose in responsive to an intelligent device out of the candidate intelligent devices exists which has performed an operation in a preset reference time period, determine the intelligent device as the target intelligent device. 
Jeon teaches an apparatus for controlling electronic devices based on control commands (Abstract) wherein the apparatus determines an electronic device out of the plurality of electronic devices based on the electronic device exists which has performed an operation in a preset reference time period (¶84, agent select 124 may select an agent device according to information regarding an agent device preferred or frequently used by the user by date / by time period / by place).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine an intelligent device as the target intelligent device based on an existing intelligent device which has performed an operation in a preset reference time period (i.e., time period preferred / frequently used by the user) in order to select the intelligent device preferred or frequently used by the user (Jeon, ¶84.
Claims 4, 11, and 18 are rejected under 35 USC 103(a) as being unpatentable over Kim et al. (US 2015/0088518 A1) in view of Arikawa et al. (US 2019/0089552 A1).
Regarding Claims 4, 11, and 18, Kim does not disclose the processor is further configured to: acquire historical control data, wherein the historical control data comprises relationships between control instructions determined historically and intelligent devices operating in response to the control instructions.
Arikawa discloses an apparatus for selecting a candidate device out of a plurality of candidate devices to process response information to a user (Abstract and ¶24, multi-function machine 20; ¶39, selecting from a group of devices provided in the information processing system, a device having superiority over other candidate devices) according to user control instructions (¶62-63, information acquisition unit of multi-function machine 20 acquires voice instruction "Do you have any recommendations for today's lunch?"). The apparatus acquire historical control data, wherein the historical control data comprises relationships between control instructions determined historically and intelligent devices operating in response to the control instructions (¶102, multifunction machine selects a superiority device based on a history of interaction between the user and automatic response AI “artificial intelligence” installed in each device),
for each of the control instructions, determine, based on the historical control data, an intelligent device having a highest probability that the intelligent device operates in response to the control instruction, and determine the intelligent device having the highest probability that the intelligent device operates in response to the control instruction that corresponds to the voice recognition result, and determine the determined intelligent device as the target intelligent device (¶102, select a device having the largest number of interactions (i.e., statistically) with user / most frequently mentioned in the interaction with the user as a superiority device’ thus, a device that frequently gets into the topic is selected as the superiority device; Abstract, the selected superiority device processes responses to user’s control instructions).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine a target intelligent device based on historical control data defining relationships between control instructions (i.e., voice recognition result and keywords thereof per established functions of Kim) determined historically and intelligent devices operating in response to the control instructions (history of interaction between user and the candidate device) in order to determine a device having superiority over other candidate devices in terms of performance, function or state (Arikawa, ¶39).
Claims 5, 12, and 19 are rejected under 35 USC 103(a) as being unpatentable over Kim et al. (US 2015/0088518 A1) in view of Rosenberger (US 8340975 B1).
Regarding Claims 5, 12, and 19, Kim disclose wherein the processor is configured to: determine candidate intelligent devices having attribute information matched with the one or more keywords from the intelligent devices (¶52-53, determine attribute of voice recognition capable device (e.g., volume adjusting feature) and determine only television 210, mobile device 220, and laptop 230 may actually recognize the voice command as potentially being intended for it); 
Kim does not disclose for each of the candidate intelligent devices, determine a weight of a keyword matched with the attribute information of the candidate intelligent device; and determine the candidate intelligent device having attribute information matched with the keyword having a largest weight as the target intelligent device.
Rosenberger teaches an apparatus for controlling / coordinating different candidate intelligent devices recognizing the same speech command from the same person at the same instant to ensure that only one device handles each discrete speech command (Col 10, Rows 5-14, external coordinating controller CC) where for each of the candidate intelligent devices, determine a weight of a keyword matched with the attribute information of the candidate intelligent device (Col 10, Rows 38-42, control device calculates / quantifies a numeric weighted signal “quality” of a just recognized speech command) and determine the candidate intelligent device having attribute information matched with the keyword having a largest weight as the target intelligent device (Col 11, Rows 27-32, only a single device with the highest weighted signal proceeds to interact with the user and process the speech command).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine a weight of a keyword matched with the attribute information of the candidate intelligent device and determine the candidate intelligent device having attribute information matched with the keyword having a largest weight as the target intelligent device to ensure that only one device handles each discrete speech command (Rosenberger, Col 10, Rows 10-14).
Claims 6, 13, and 20 are rejected under 35 USC 103(a) as being unpatentable over Kim et al. (US 2015/0088518 A1) in view of Lewis et al. (US 2020/0106632 A1).
Regarding Claims 6, 13, and 20, Kim discloses wherein the processor is configured to: determine candidate intelligent devices having attribute information matched with the one or more keywords from the intelligent devices (¶52-53, determine attribute of voice recognition capable device (e.g., volume adjusting feature) and determine only television 210, mobile device 220, and laptop 230 may actually recognize the voice command as potentially being intended for it); 
Kim does not disclose for each of the candidate intelligent devices, determine a number of keywords matched with the attribute information of the candidate intelligent device and determine the candidate intelligent device having attribute information matched with a greatest number of keywords as the target intelligent device. 
Lewis discloses an apparatus for controlling local devices (¶22, cloud computing agent / smart assistant) where the apparatus determines candidate local devices having attribute information matched with one or more keywords from user natural language inputs (¶24 and ¶85, agent may identify, from user natural language input, a set of attributes that describes one of the IoT devices and a command indicating how the IoT device is to be controlled and the agent may then control the identified IoT device in a manner that is consistent with the input command; ¶81, for IoT devices 310a-e with respective set of attributes, agent 302 may obtain input set of attributes and a command for an IoT device, compare the input set of attributes to each set of attributes stored for respective IoT devices, and identify a set of attributes that most closely matches the input set of attributes), for each of the candidate intelligent devices, determine a number of keywords matched with the attribute information of the candidate intelligent device and determine the candidate intelligent device having attribute information matched with a greatest number of keywords as the target intelligent device (¶83, natural language input “light to the left of the couch” and “adjust the brightness to be lower”; ¶84, match each input attribute to respective corresponding attribute of a registered set of attributes and determine that light 310c in Fig. 3 is the device with the set of attributes most closely matches the input set of attributes).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine the candidate intelligent device having attribute information matched with a greatest number of keywords as the target intelligent device in order to identify and control the intelligent device that is consistent with input command (¶24, the agent may then control the identified IoT device in a manner that is consistent with the input command).
Claims 7 and 14 are rejected under 35 USC 103(a) as being unpatentable over Kim et al. (US 2015/0088518 A1) in view of Mutagi (US 2015/0154976 A1).

Regarding Claims 7 and 14, Kim does not disclose wherein: the one or more keywords comprises a first keyword for characterizing an intention and a third keyword for characterizing an application range.
Mutagi discloses an apparats for controlling a target intelligent device (¶29, voice controlled device 200 for controlling secondary devices; ¶37, device 200 being implemented by cloud services 302) performing voice recognition on received sound signal to obtain voice recognition result to determine one or more keywords (¶29, using speech recognition technique to recognize user speaking of name or command for controlling secondary devices) wherein: 
the one or more keywords comprises a first keyword for characterizing an intention and a third keyword for characterizing an application range (¶99, receiving custom commands may include “Put my living room television in movie watching mode”), and a processor (¶26, processor 202) is configured to: 
¶76-77, match speech data to a command associated with a secondary device and determine instructions that the voice controlled device 200 should issue to the secondary device 502 to implement the recognized command; ¶99, execute the command “Turn off living room lights” as an action specified according to custom command “Put my living room television in movie matching mode”: instructions to turn off lights in the living room and instructions to operate television in the living room). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine target intelligent device having attribute information matched with first keyword for characterizing an intention and a third keyword for characterizing an application range in order to allow the user to define custom commands (Mutagi, ¶99). 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6052666 A discloses a central authority receiving a vocal command from a user, analyze the vocal command if a target device is stated, and if it is not clearly stated, the central authority analyzes the command to determine if it is related to a special target device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/02/2021